     Case 1:20-cr-00103-PLM ECF No. 1, PageID.1 Filed 07/08/20 Page 1 of 5



                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                      Plaintiff,

               vs.

BAOLI YANG and
JIE YU,
                                                                    INDICTMENT
                  Defendants.
_________________________________/

       The Grand Jury charges:

                                           COUNT 1
                                          (Wire Fraud)

       Beginning on or about April 27, 2019 and continuing through on or about May 17, 2019,

in Ingham County, in the Southern Division of the Western District of Michigan,

                                      BAOLI YANG and
                                         JIE YU

knowingly and unlawfully devised a scheme and artifice to defraud and to obtain money by

means of false pretenses, representations and promises. Specifically, the defendants accessed the

computer system of YANG’s former employer without authorization, and demanded a pre-paid

“employment contract” to stop interfering with its business operations.

                                        BACKGROUND

       1.      In 2009, Baoli Yang (“YANG”) was hired as an information technology (“IT”)

technician at Top Flite Financial (“TFF”), a mortgage servicing company in Williamston,

Michigan. In that capacity, he serviced the company’s internal computer systems, and had access

to its network for security and maintenance purposes. TFF assigned YANG a unique employee
     Case 1:20-cr-00103-PLM ECF No. 1, PageID.2 Filed 07/08/20 Page 2 of 5



identification number, username and password (“credentials”) to log into its network, and

allowed him to work remotely from his home in Okemos, Michigan. YANG was not involved in

the company’s mortgage business or human resources department, and was not authorized to

alter or delete financial account information or personnel files. TFF terminated YANG on or

about April 27, 2019. At all times relevant to the indictment, Jie YU (“YU”) was YANG’s

spouse, and resided with him in Okemos, Michigan. YU was not employed by TFF or assigned

credentials to access its systems.

                                 THE SCHEME AND ARTIFICE

       2.      After learning YANG had been terminated by TFF, the defendants continued to

access TFF’s internal network using YANG’s credentials, and using the credentials of other TFF

employees without their permission. The defendants accessed TFF’s computer system on

approximately 1,400 occasions after YANG’s termination, and intentionally interfered with

TFF’s business operations by transferring funds between its internal accounts, deleting loan files,

and altering payroll and personnel data.

       3.      The defendants also “booby trapped” TFF’s computer system by adding

unauthorized code to its login protocol before YANG’s termination. The altered code instructed

the system to search for YANG’s credentials whenever a user logged in. If the system did not

find YANG’s credentials it would shut down, effectively halting TFF’s business operations and

foiling attempts to block the defendants’ access to the system. YANG requested financial

compensation, including a pre-paid three month contract worth $24,000, to “fix” the network

problems the defendants had created.




                                                 2
     Case 1:20-cr-00103-PLM ECF No. 1, PageID.3 Filed 07/08/20 Page 3 of 5



                                  WIRE COMMUNICATIONS

       In furtherance of and for the purpose of executing the scheme described above, the

defendants transmitted and caused to be transmitted in interstate commerce by means of wire

communication certain signs and signals, including the following:

       1.      On or before April 29, 2019, using the internet, the defendants altered code in

“neemsoft.dll” files that permitted authorized users to access TFF’s system with a username and

password.

       2.      On or about April 29, 2019, after the code he inserted caused TFF’s computer

system to shut down, YANG sent an e-mail to T.B., the Chief Executive Officer of TFF. YANG

wrote, “I do not feel comfortable to log into the system and work on fixing anything unless we

have a new contract.” YANG demanded the new contract be “renewed quarterly, and the

services fee should be prepaid three months ahead.” In addition, YANG demanded TFF demote

Senior IT Technician C.B., and deny C.B. access to the system except as authorized by YANG.

       3.      The defendants accessed TFF’s network over the internet without authorization

and caused the damage described below:

               a.     On or about May 8, 2019, the defendants used the C.B.’s credentials to

disable the employee access of five TFF employees, including CEO T.B., preventing them from

logging on to TFF’s network.

               b.     On or about May 8, 2019, the defendants used the credentials of TFF

Human Resources Manager T.F. to delete data relating to TFF loan number xxxxx4820.

               c.     On or about May 9, 2019, the defendants used C.B.’s credentials to

transfer expense account funds from TFF Branch 285 (located outside the State of Michigan) to

C.B.’s payroll account.



                                                3
     Case 1:20-cr-00103-PLM ECF No. 1, PageID.4 Filed 07/08/20 Page 4 of 5



              d.     On or about May 10, 2019, the defendants used C.B.’s credentials to

delete data relating to TFF loan number xxxxx3299.

              e.     On or about May 10, 2019, the defendants used C.B.’s credentials to

delete data relating to TFF loan number xxxxx4856.

18 U.S.C. § 1343
18 U.S.C. § 2




                                              4
     Case 1:20-cr-00103-PLM ECF No. 1, PageID.5 Filed 07/08/20 Page 5 of 5




                                          COUNT 2
                             (Computer Intrusion Causing Damage)

       Beginning on or about April 27, 2019 and continuing through on or about May 17, 2019,

in Ingham County, in the Southern Division of the Western District of Michigan,

                                      BAOLI YANG and
                                         JIE YU

knowingly caused the transmission of computer programs, codes and commands, and as a result

of such conduct, intentionally caused damage without authorization to a protected computer

which was used in or affecting interstate or foreign commerce or communication, that is, the

server of Top Flite Financial, with such damage causing loss to Top Flite Financial during the

one year period beginning on or about May 17, 2018, aggregating at least $5,000 in value during

such one year period.

18 U.S.C. § 1030(a)(5)(A)
18 U.S.C. § 1030(c)(4)(B)(i)
18 U.S.C. § 1030(e)(2)(B), (e)(8)

                                             A TRUE BILL


                                             __________________________________________
                                             GRAND JURY FOREPERSON

ANDREW BYERLY BIRGE
United States Attorney


___________________________________
NILS R. KESSLER
Assistant United States Attorney




                                                5
